Title: From George Washington to Edmund Randolph, 7 November 1780
From: Washington, George
To: Randolph, Edmund


                        

                            
                            Dr Sir,
                            Hd Qrs Passaic Falls 7th Novr 1780
                        
                        The Inclosed will make the third letter I have written to Mr Nicholas within twelve months upon an
                            interesting matter to Colo. Fairfax, without receiving an answer. As I am convinced a miscarriage of my letters, and not
                            inattention in him is the cause of it, I take the liberty of addressing the inclosed to your care & shall thank
                            you for the bare acknowledgment of it.
                        At this moment, we are in a disagreeable state of suspence respecting the military operations to the
                            Southward—having heard almost in the same breath—that Leslie had made a landing in Virginia (in more than one place)
                            & had reimbarked with precipitation—owing it is said, to the retreat of Lord Cornwallis; which is again attributed
                            to a considerable force of French or Spanish Troops having Landed in his rear. A confirmation of these reports wholly—or
                            in part, would be very acceptable.
                        The military harvest which the early part of this Campaign promised to yield us has vanished as the morning
                            dew leaving not a trace behind it, but disappointment & sorrow & the recollection of past
                            distresses—Congress, at length, have resolved to do that which an adoption of four years ago, would ’ere this have put an
                            end to the war and left us in peace under our vines & fig trees. I mean the raising of an army
                            for the war—but now there are wanting many concomitants to bring about this event—among which,
                            placing our finance upon a proper footing is not the least difficult.
                        The Wisdom of the States, and all their exertions should be called forth to effect these great ends; for well
                            convinced I am, till we get an army for the war, and proper funds to support it we never shall obtain an honourable Peace;
                            but must sink under the Expence of temporary enlistmts and thr attendant evils.
                        I should be glad to know if a letter of mine to you, dated the 12th of April last, on the affairs of Colonel
                            Mercer & his mortgages ever reached your hands? and if it did what has been done in consequence of it? My best
                            respects to Mrs Randolph.with much truth and affection I am—Dr Sir yr most obedt Servt
                        
                            Go: Washington
                        
                    